Larremore, J.
It must be assumed, upon the papers submitted, that the stock in question was at a premium of 104 when the assessment was made. Its then actual value was *407$204 per share, and upon such valuation it was properly assessed in pursuance of section 3, chapter 456, Laws of 1857 (Oswego Starch Factory agt. Dolloway, 21 N. Y., 455; The People agt. Dolan, 36 N. Y., 62; Same agt. Ferguson, 38 N. Y., 91; Same agt. McLean, 80 N. Y., 254; The People agt. Broadway and Seventh Avenue R. R. Co., 1 Thomp. & Cook, 635).
There is nothing in The People agt. Board of Assessors of the City of Brooklyn (39 N. Y., 81) to disturb this doctrine, for in that case the question of appreciation in the value of the stock was not involved. The motion to quash the writs should be allowed, without prejudice to an application on the part of the relator to show what proportion of the actual value of its capital is invested in real estate.